Citation Nr: 1033355	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  03-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral wrist disabilities 
with arthritis.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral elbow arthritis.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for a left hand and finger 
disability with arthritis.

5.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral ankle disabilities 
with arthritis.

6.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral foot disabilities.

7.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral knee disabilities 
with arthritis.

8.  Whether new and material evidence has been received to reopen 
a claim of service connection for a blood disorder.

9.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

10.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include generalized 
anxiety disorder.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran received an honorable discharge for a period of 
active service from August 1974 to October 1976.  He received an 
other than honorable discharge for a period of active service 
from October 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claims of service 
connection for PTSD, hypertension, and a hiatal hernia and also 
determined that, as new and material evidence had not been 
received, the Veteran's previously denied claims of service 
connection for bilateral wrist disabilities with arthritis, 
bilateral elbow arthritis, a low back disability, a left hand and 
finger disability with arthritis, bilateral ankle disabilities 
with arthritis, bilateral foot disabilities, bilateral knee 
disabilities, and for a blood disorder would not be reopened.  A 
Travel Board hearing was held at the RO in December 2007 before 
the undersigned Veterans Law Judge and a copy of the hearing 
transcript has been added to the claims file.

The Board notes that, in a June 2007 administrative decision, the 
RO determined that the Veteran's other than honorable discharge 
for a period of active service from October 1980 to May 1983 
operated as a bar to VA benefits for this period of service.  
38 C.F.R. § 3.12(c).  This decision was not appealed and is now 
final.  See 38 U.S.C.A. § 7104 (West 2002).

In August 2008, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  The medical evidence indicates that the 
Veteran has been diagnosed as having generalized anxiety 
disorder.  Thus, the claims of service connection for PTSD and 
for an acquired psychiatric disability other than PTSD, to 
include generalized anxiety disorder, are as stated on the title 
page of this decision.

The Board observes that, in an October 1996 rating decision, the 
RO denied the Veteran's claims of service connection for 
bilateral wrist disabilities with arthritis, bilateral elbow 
arthritis, a low back disability, a left hand and finger 
disability with arthritis, bilateral ankle disabilities with 
arthritis, bilateral foot disabilities, bilateral knee 
disabilities with arthritis, and for a blood disorder.  The 
Veteran did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
bilateral wrist disabilities with arthritis, bilateral elbow 
arthritis, a low back disability, a left hand and finger 
disability with arthritis, bilateral ankle disabilities with 
arthritis, bilateral foot disabilities, bilateral knee 
disabilities with arthritis, and for a blood disorder are as 
stated on the title page.  Regardless of the RO's actions, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen these claims.  That 
is, the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include generalized 
anxiety disorder, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In an October 1996 rating decision, the RO denied the 
Veteran's claims of service connection for bilateral wrist 
disabilities with arthritis, bilateral elbow arthritis, a low 
back disability, a left hand and finger disability with 
arthritis, bilateral ankle disabilities with arthritis, bilateral 
foot disabilities, bilateral knee disabilities with arthritis, 
and for a blood disorder; this decision was not appealed and it 
became final.

3.  The evidence received since October 1996 does not relate to 
unestablished facts necessary to substantiate the claims of 
service connection for bilateral wrist disabilities with 
arthritis, bilateral elbow arthritis, a low back disability, a 
left hand and finger disability with arthritis, bilateral ankle 
disabilities with arthritis, bilateral foot disabilities, 
bilateral knee disabilities with arthritis, and for a blood 
disorder.

4.  The competent medical evidence does not show that the Veteran 
has been diagnosed as having PTSD which could be attributed to 
active service.

5.  The competent medical evidence does not show that the 
Veteran's hypertension, which manifested first several decades 
after active service, is related to active service.

6.  The competent medical evidence does not show that the 
Veteran's hiatal hernia, which manifested first several decades 
after active service, is related to active service.


CONCLUSIONS OF LAW

1.  The October 1996 RO decision, which denied the Veteran's 
service connection claims for bilateral wrist disabilities with 
arthritis, bilateral elbow arthritis, a low back disability, a 
left hand and finger disability with arthritis, bilateral ankle 
disabilities with arthritis, bilateral foot disabilities, 
bilateral knee disabilities with arthritis, and for a blood 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2009).

2.  Evidence received since the October 1996 RO decision in 
support of the claims of service connection for bilateral wrist 
disabilities with arthritis, bilateral elbow arthritis, a low 
back disability, a left hand and finger disability with 
arthritis, bilateral ankle disabilities with arthritis, bilateral 
foot disabilities, bilateral knee disabilities with arthritis, 
and for a blood disorder is not new and material; accordingly, 
all of these claims are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009). 

4.  Hypertension was not incurred in active service nor may it be 
so presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).
 
5.  A hiatal hernia was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
April 2002, October 2003, and January 2009.  The April 2002 VCAA 
notice letter was provided prior to the October 2002 rating 
decision which denied the Veteran's claims; thus, this notice was 
timely.  The January 2009 VCAA notice letter provided the Veteran 
with notice of the Dingess requirements.  The claimant also has 
had the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  As 
the Veteran's previously denied service connection claims for 
bilateral wrist disabilities with arthritis, bilateral elbow 
arthritis, a low back disability, a left hand and finger 
disability with arthritis, bilateral ankle disabilities with 
arthritis, bilateral foot disabilities, bilateral knee 
disabilities with arthritis, and for a blood disorder are not 
being reopened herein, no new disability rating or effective date 
for an award of benefits will be assigned.  Accordingly, any 
defect with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, 19 Vet. App. at 473.

The January 2009 VCAA notice letter also defined new and material 
evidence, advised the Veteran of the reasons for the prior denial 
of the claim of service connection for bilateral wrist 
disabilities with arthritis, bilateral elbow arthritis, a low 
back disability, a left hand and finger disability with 
arthritis, bilateral ankle disabilities with arthritis, bilateral 
foot disabilities, bilateral knee disabilities with arthritis, 
and for a blood disorder, and noted the evidence needed to 
substantiate the underlying claims of service connection.  That 
correspondence satisfied the notice requirements as defined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the Veteran's previously denied service 
connection claims for bilateral wrist disabilities with 
arthritis, bilateral elbow arthritis, a low back disability, a 
left hand and finger disability with arthritis, bilateral ankle 
disabilities with arthritis, bilateral foot disabilities, 
bilateral knee disabilities with arthritis, and for a blood 
disorder are not being reopened, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  The 
RO has obtained the Veteran's Social Security Administration 
(SSA) records.  The Board notes that Veteran testified in 
December 2007 that he had received treatment from a Dr. Cahn/Kahn 
and had been hospitalized at a private hospital in Woodbridge, 
Virginia.  Pursuant to the Board's August 2008 remand, the 
Veteran was asked to provide more information about this provider 
and signed medical records release forms so that VA could attempt 
to obtain all of these records.  There is no record of a response 
from the Veteran.

The RO has made repeated attempts to obtain the Veteran's service 
treatment records from his second period of active service 
between October 1980 and May 1983.  The RO determined in October 
1996 that the Veteran's service treatment records from this 
period of service were not available for review.  The National 
Personnel Records Center (NPRC) notified VA in December 1996 that 
the Veteran's service treatment records from his second period of 
service were not available for review.  Pursuant to the Board's 
August 2008 remand, the RO again contacted NPRC in May 2009 and 
was informed that there were no service treatment records 
available for this period of service.  VA then contacted the U.S. 
Marine Corps in Quantico, Virginia, in June 2009 and requested 
these records.  In response, the Marine Corps informed VA in 
August 2009 to submit a request for these records to the NPRC.  
The RO then attempted to obtain these records by submitting a 
request through the Defense Personnel Records Information 
Retrieval System (DPRIS) in September 2009.  DPRIS responded that 
no records were available.  The RO then sent a letter to the 
Veteran later in September 2009 requesting that he provide any 
available copies of his service treatment records from his second 
period of service which were in his possession.  There is no 
indication of a response from the Veteran.  

In cases where the Veteran's service treatment records (or other 
pertinent records, for that matter) are unavailable through no 
fault of the claimant, there is a heightened obligation to assist 
the claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to obtain 
his or her service treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). The Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In 
October 2009, following repeated unsuccessful attempts to obtain 
the Veteran's service treatment records from his second period of 
service, the RO formally determined that these records were not 
available for review.  As noted in the Introduction, because the 
Veteran received a dishonorable discharge for his second period 
of active service, he is barred from receiving VA benefits for 
any disability incurred during this period of service.

The Veteran submitted a medical article concerning Neurontin in 
October 2001 in support of his claims.  A medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 
11 Vet. App. 314 (1998).  The medical article submitted by the 
Veteran in this case was not accompanied by the opinion of any 
medical expert linking any of his claimed disabilities to active 
service. Thus, the medical article submitted by the Veteran is 
insufficient to establish the medical nexus opinion required for 
causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will be 
explained below, new and material evidence has not been received 
sufficient to reopen the previously denied service connection 
claims for bilateral wrist disabilities with arthritis, bilateral 
elbow arthritis, a low back disability, a left hand and finger 
disability with arthritis, bilateral ankle disabilities with 
arthritis, bilateral foot disabilities, bilateral knee 
disabilities with arthritis, and for a blood disorder.  Thus, an 
examination is not necessary with respect to any of these claims.  
With respect to the Veteran's claim of service connection for 
PTSD, the Board notes that, of the five alleged in-service 
stressors identified by the Veteran, the Joint Services Records 
Research Center (JSRRC) was able to corroborate only one of them.  
Although an in-service stressor has been corroborated, the 
competent medical evidence shows no valid diagnosis of PTSD which 
could be attributed to active service.  There also is no 
competent medical evidence which relates the Veteran's current 
hypertension or hiatal hernia to active service.  Thus, an 
examination is not necessary with respect to any of the Veteran's 
service connection claims.  And, as VA has fulfilled the duty to 
notify and assist to the extent possible, the Board can consider 
the merits of this appeal without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New & Material Evidence

In October 1996, the RO denied the Veteran's claims of service 
connection for bilateral wrist disabilities with arthritis, 
bilateral elbow arthritis, a low back disability, a left hand and 
finger disability with arthritis, bilateral ankle disabilities 
with arthritis, bilateral foot disabilities, bilateral knee 
disabilities with arthritis, and for a blood disorder.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The 
Veteran did not initiate a timely appeal of the October 1996 
rating decision and it became final.

The claims of service connection for bilateral wrist disabilities 
with arthritis, bilateral elbow arthritis, a low back disability, 
a left hand and finger disability with arthritis, bilateral ankle 
disabilities with arthritis, bilateral foot disabilities, 
bilateral knee disabilities with arthritis, and for a blood 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen all of these previously 
denied claims on a VA Form 21-526 which was date-stamped as 
received by the RO on March 11, 2002.  New and material evidence 
is defined by regulation.  See 38 C.F.R. § 3.156(a) (2009).  As 
relevant to this appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for bilateral wrist disabilities with 
arthritis, bilateral elbow arthritis, a low back disability, a 
left hand and finger disability with arthritis, bilateral ankle 
disabilities with arthritis, bilateral foot disabilities, 
bilateral knee disabilities with arthritis, and for a blood 
disorder, the evidence before VA at the time of the prior final 
RO decision in October 1996 consisted of the Veteran's post-
service VA and private treatment records, including a report of 
VA examination in July 1996.  The RO noted in this decision that 
the Veteran had been informed that his service treatment records 
could not be located and requesting that he provide copies of any 
of his service treatment records which were in his possession.  
The RO also noted that the Veteran had not replied to this 
letter.  The RO observed further that the Veteran's post-service 
VA and private treatment records showed a post-service injury to 
his foot in February 1993 and no significant abnormality of the 
bilateral hands, feet, ankles, knees, wrists, elbows, or 
lumbosacral spine on x-rays.  The RO finally observed that the 
Veteran's VA examination showed that he had some deformity of the 
fifth finger of the left hand, some pain on movement of the left 
wrist, and some limited bending ability in the lower spine.  
Thus, the claims were denied.

The newly submitted evidence includes voluminous additional post-
service VA treatment records, lay statements, and the Veteran's 
Board hearing testimony.  The Veteran has testified that provided 
new and material evidence sufficient to reopen all of his 
previously denied service connection claims.  He also testified 
that he had broken both of his wrists during active service.  He 
testified further that he had experienced significant orthopedic 
disability in multiple extremities (knees, elbows, ankles, feet, 
and lumbosacral spine) during basic training at the beginning of 
his first period of service.  The Veteran also testified that he 
had been told he had a blood disorder although the specific 
disorder had not been identified for him.

The newly submitted medical evidence shows no treatment for the 
Veteran's claimed disabilities of both elbows, the left finger 
and hand, both ankles, or for a blood disorder.  On private 
outpatient treatment in June 2001, the Veteran reported that he 
had been told "in the distant past that he had some type of 
blood disorder, but is unsure."  The impressions included a 
questionable history of blood disorder and questionable 
hemacromatosis.  

In October 2001, the Veteran's complaints included wrist pain.  
He reported that he had never been evaluated for a wrist injury 
"and has no history of a previous significant wrist injury that 
he knows of."  It was noted that the Veteran had been "employed 
as a general contractor and worked a great deal with his hands."  
Objective examination of the right wrist showed decreased range 
of motion with some tenderness noted over the anterior wrist but 
no overlying warmth or erythma.  The impression was abnormal 
wrist x-ray with changes consistent with Kienbock's disease.  

The Veteran had surgery at a private clinic to treat his 
Kienbock's disease of the right wrist in December 2001.  The pre-
operative diagnoses were right wrist Kienbock's disease with 
intractable pain and right third finger trigger finger.  The 
post-operative diagnoses were right wrist Kienbock's disease with 
intractable pain, right third finger trigger finger, and 
significant inflammatory synovitis of the right wrist.

The Board notes that the Veteran was seen repeatedly in 2002 as 
an outpatient for complaints On private outpatient treatment in 
April 2002, the Veteran complained of chest pain and "some 
problems with reflux."  The impressions included hypertension 
and chronic wrist pain.  The Veteran also received several 
lumbosacral facet injections from a private treating physician in 
2003 and 2004 to treat lumbosacral facet syndrome and sacroiliac 
joint arthopathy.

With respect to the Veteran's application to reopen claims of 
service connection for disabilities of the bilateral elbows, the 
left hand and finger, bilateral ankles, bilateral feet and for a 
blood disorder, the Board notes that the evidence which was of 
record in October 1996 showed that, although the Veteran had some 
deformity of the fifth finger of the left hand, none of these 
disabilities was related to active service.  The newly submitted 
evidence shows that the Veteran continues to complain of 
bilateral elbow, left hand and finger, bilateral ankle, and 
bilateral feet pain.  He also has asserted that he has been 
diagnosed as having a blood disorder, although he testified that 
he had not been told by any physician what blood disorder he 
experienced.  There is no indication in any of the newly 
submitted evidence that the Veteran's complaints are related to 
active service or any incident of service.  Further, there is no 
indication that the Veteran has been treated for any of these 
claimed disabilities at any time since October 1996.  The Board 
notes in this regard that the Veteran has been seen frequently 
since October 1996 by a variety of VA and private physicians for 
multiple orthopedic problems but never complained of any 
bilateral elbow, left finger and hand, bilateral ankle, or 
bilateral feet problems to any of these physicians.  The 
competent medical evidence submitted since October 1996 also does 
not contain any medical nexus linking the Veteran's claimed 
disabilities of the bilateral elbows, the left hand and finger, 
bilateral ankles, bilateral feet, and blood disorder to active 
service.  The Board recognizes that the Veteran's service 
treatment records from his second period of active service cannot 
be located despite repeated attempts by VA to obtain them.  It is 
unfortunate that these records cannot be located, despite the 
fact that the Veteran's dishonorable discharge for this period of 
active service bars VA from awarding benefits for any disability 
related to such service.  Although this evidence is new, in that 
it has not been submitted previously to agency adjudicators, it 
is cumulative or redundant of the evidence at the time of the 
prior decision showing that the Veteran's claimed disabilities of 
the bilateral elbows, the left hand and finger, bilateral ankles, 
bilateral feet, and blood disorder were not related to active 
service.  Thus, the newly submitted evidence does not relate to 
unestablished facts necessary to substantiate the claims and does 
not raise a reasonable possibility of substantiating them.  
Because new and material evidence has not been received, the 
Board finds that the previously denied claims of service 
connection for disabilities of the bilateral elbows, the left 
hand and finger, bilateral ankles, bilateral feet and for a blood 
disorder are not reopened.

With respect to the Veteran's application to reopen claims of 
service connection for disabilities of the bilateral wrists, a 
low back disability, and bilateral knees, the Board notes that 
the evidence which was of record in October 1996 showed that the 
Veteran experienced some pain on movement of the left wrist, and 
some limited bending ability in the lower spine.  These 
disabilities were not related to active service, however.  The 
Board acknowledges that the Veteran has been treated for 
bilateral wrist, low back, and bilateral knee problems since 
October 1996.  There still is no competent evidence, to include a 
medical nexus, relating the Veteran's disabilities of the 
bilateral wrists, a low back disability, and bilateral knees to 
active service.  Again, it is unfortunate that the Veteran's 
service treatment records from his second period of service could 
not be located.  Any disability noted in these records could not 
be the basis for an award of VA benefits, however, because of the 
Veteran's dishonorable discharge for this period of service.  It 
is significant that, although the Veteran has contended to VA 
that he injured both of his wrists during active service, he 
reported to his treating physician in October 2001 that he was 
not aware of any prior wrist injury and had never been evaluated 
for a wrist injury.  Although this evidence is new, in that it 
has not been submitted previously to agency adjudicators, it is 
cumulative or redundant of the evidence at the time of the prior 
decision showing that the Veteran's disabilities of the bilateral 
wrists, a low back disability, and bilateral knees were not 
related to active service.  Thus, it does not relate to 
unestablished facts necessary to substantiate these claims and 
does not raise a reasonable possibility of substantiating them.  
Because new and material evidence has not been received, the 
Board finds that the previously denied claims of service 
connection for disabilities of the bilateral wrists, a low back 
disability, and bilateral knees are not reopened.

Service Connection Claims

The Veteran contends that he incurred PTSD during active service.  
He has identified several in-service stressors, including seeing 
one soldier shoot another in the foot and serving overseas in 
Lebanon, Greece, Turkey, Afghanistan, and Sardinia as extremely 
stressful combat-type situations which caused him subsequently to 
develop his PTSD.  The Veteran also contends that he incurred 
hypertension during active service and was hospitalized for 
several days for treatment of his unusually high blood pressure.  
He contends further that he was treated during active service for 
a hiatal hernia and was hospitalized at a private hospital in 
Woodbridge, Virginia, for treatment of his hernia.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including cardiovascular-renal disease 
(including hypertension), are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for PTSD.  As noted, 
the Veteran has contended that, during his first period of active 
service between August 1974 and October 1976, he witnessed 
several in-service stressors.  These alleged stressors included 
seeing one soldier shoot another in the foot, being stationed in 
Lebanon in 1975, being on patrol in Turkey in 1975 or 1976 and 
feeling "endangered," seeing civilians blown up while on active 
service in Sardinia, and serving in Afghanistan in 1975.  The RO 
concluded in an internal memorandum in January 2009 that, of the 
Veteran's claimed in-service stressors, a review of the official 
records of the Veteran's unit during his first period of active 
service showed only that this unit was ordered on alert to 
proceed to Lebanon in September 1975 but did not approach 
Lebanon.  The unit landed in Sardinia and then spent 5 days in 
Turkey but never had been in Afghanistan.  The RO concluded that 
the only stressor which could be corroborated was the Veteran's 
assertion that he had been on patrol in Turkey as part of a 
training exercise in which his unit participated.  

Although one of the Veteran's claimed in-service stressors has 
been corroborated, there is no valid diagnosis of PTSD based on 
this stressor anywhere in the claims file.  The Veteran does not 
contend, and the medical evidence does not show, that he was 
diagnosed as having PTSD at any time during his first period of 
active service.  Because the Veteran received a dishonorable 
discharge for his second period of active service, this precludes 
an award of VA benefits for any disability incurred during such 
service.  In any event, as noted above, the Veteran's service 
treatment records from his second period of active service could 
not be located despite repeated attempts to obtain these records.  
The competent medical evidence of record shows instead that, on 
VA PTSD examination in July 2003, the Veteran denied experiencing 
any symptoms of PTSD.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran also denied ever being in combat although he reported 
feeling depressed sometimes and experiencing difficulty sleeping.  
Mental status examination of the Veteran showed full orientation, 
good eye contact, a mildly constricted thought process, coherent 
thought content, and no suicidal or homicidal ideation.  The VA 
examiner opined that the Veteran did not meet the DSM-IV criteria 
for PTSD.  The Veteran's Global Assessment of Functioning (GAF) 
score was 70, indicating some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well and with some meaningful interpersonal 
relationships.  The diagnosis was mild adjustment disorder with 
depressed mood secondary to his physical condition.

On VA examination in February 2009, the Veteran complained of 
insomnia and anxiety.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  This 
examiner also stated that he had reviewed the RO's memorandum 
regarding stressor corroboration and considered it when preparing 
the examination report.  The Veteran reported that he had been 
together with his wife for 6 years although they had been married 
only since 2007 or 2008 as the Veteran couldn't remember when 
they had gotten married.  He also reported that he rarely saw any 
other family members although he hunted and fished with "a 
couple of 'Veteran buddies.'"  He also stated that, although he 
used to hunt every day during hunting season, he had been forced 
"to cut way back for medical reasons" and now mostly sat around 
the house with his dog because of his physical pain.  The VA 
examiner concluded that the Veteran was mildly impaired in his 
psychosocial functioning.  Mental status examination of the 
Veteran showed unremarkable psychomotor activity and speech, a 
normal affect, intact attention, full orientation, unremarkable 
thought process and content, and no delusions.  The Veteran 
stated that he experienced sleep impairment, sleeping for only 4-
5 hours at a time followed by frequent awakening due to pain.  No 
inappropriate behavior or obsessive/ritualistic behavior was 
noted.  The Veteran also denied experiencing panic attacks or any 
suicidal or homicidal ideation.  He was able to maintain minimum 
personal hygiene and had no problems with his activities of daily 
living.  His memory was mildly impaired.  The Veteran also 
reported that he had been retired since 1998 due to physical 
problems.  The VA examiner concluded that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  This examiner 
stated that the only corroborated stressor did not meet the DSM-
IV PTSD stressor criteria and, even if the Veteran had a verified 
stressor that met the DSM-IV PTSD stressor criteria, the Veteran 
still did not meet the DSM-IV symptom criteria for a diagnosis of 
PTSD.  The Veteran's GAF score was 77, indicating that, if 
symptoms are present, they are transient and expectable reactions 
to psychosocial stressors and no more than slight impairment in 
social, occupational, or school functioning.  The diagnoses 
included mild anxiety disorder, not otherwise specified (mixed 
anxiety and depression), secondary to chronic pain.

The Board notes in this regard that VA recently amended 38 C.F.R. 
§ 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which liberalized the prior requirement for 
independent corroboration of in-service stressors.  For any 
appeal which was filed at the Board but not adjudicated before 
July 13, 2010, as in this case, the revised § 3.304 provides 
that, in certain limited circumstances, a VA psychiatrist or 
psychologist's opinion can serve to corroborate a Veteran's 
alleged in-service stressor where such stressor results in a 
diagnosis of PTSD.  In this case, however, the Board finds that 
the revised § 3.304 is not applicable because the only one of the 
Veteran's five alleged in-service stressors which proved capable 
of corroboration did not result in a valid diagnosis of PTSD.  
See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 
41092 (July 15, 2010) (correcting the effective date of the 
revised § 3.304 to July 13, 2010).  There is no competent medical 
evidence, to include a nexus opinion, which shows that the 
Veteran has been diagnosed as having PTSD which could be 
attributed to active service.  The Veteran has not submitted or 
identified any evidence showing such a diagnosis.  Two different 
VA examiners determined conclusively in July 2003 and in February 
2009 that the Veteran's psychiatric symptomatology did not meet 
the DSM-IV criteria for a valid diagnosis of PTSD.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  
Absent evidence of current disability due to PTSD which could be 
attributed to active service, the Board finds that service 
connection for PTSD is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
hypertension.  The Veteran has contended that he experienced 
extremely high blood pressure during basic training and was 
hospitalized for several days to treat this problem.  A review of 
the Veteran's available service treatment records from his first 
period of active service shows that his blood pressure was 130/70 
at his enlistment physical examination in June 1974.  There are 
no service treatment records, including any records of an in-
service hospital stay, indicating that the Veteran complained of 
or was treated for unusually high blood pressure at any time 
during his first period of active service.  A copy of the 
Veteran's separation physical examination at the end of his first 
period of active service was not available for review.  The 
competent medical evidence does not show that the Veteran was 
treated for hypertension during active service or within the 
first post-service year (in this case, within 1 year of his 
separation from service at the end of his first period of 
service, or by October 1977).  The Veteran has not identified or 
submitted any evidence showing that he was treated for 
hypertension during active service or within the first post-
service year.  Thus, the Board finds that service connection for 
hypertension on a presumptive service connection basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran also is not entitled to service connection for 
hypertension on a direct service connection basis.  As explained 
above, the Veteran's blood pressure was within normal limits at 
his enlistment physical examination in June 1974.  There are no 
service treatment records from this period of service showing 
that he complained of or was treated for hypertension at any 
time.  The Veteran's post-service VA and private treatment 
records show that, following his service separation at the end of 
his first period of active service in October 1976, he first was 
treated for hypertension on private outpatient treatment in April 
2002, or more than 25 years later, when he reported being 
hospitalized for a cardiac catheterization.  The Board notes that 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran also reported to 
his private treating physician in April 2002 that he had been 
told by his cardiologist "that his heart was OK" and he had no 
cardiovascular problems.  The impressions included hypertension.   
On VA outpatient treatment in October 2004, the Veteran he 
reported a history of hypertension although he was not taking any 
medication for this reported problem.  Physical examination 
showed blood pressure of 136/78.  The impressions included a 
history of hypertension.  The Veteran's post-service VA and 
private treatment records otherwise are silent as to a diagnosis 
of or treatment for hypertension.  Subsequent VA and private 
treatment records failed to confirm a diagnosis of hypertension 
as well.  The Board finds this significant because it appears 
that the Veteran saw several private physicians for alleged 
cardiovascular problems in 2001 and 2002; as noted, those 
examiners concluded that the Veteran had no cardiovascular 
problems.  The Veteran did not report, and none of the private 
cardiologists whom he saw diagnosed him as having, hypertension 
during this time period.  The Veteran also did not report his 
alleged in-service history of being hospitalized for treatment of 
unusually high blood pressure to any of his post-service treating 
physicians.  None of the Veteran's post-service VA or private 
treating physicians have related his hypertension to active 
service.  The Veteran has not submitted or identified any 
competent evidence relating his hypertension to active service.  
Thus, the Board finds that service connection for hypertension 
also is not warranted on a direct service connection basis.

The Board finally finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a hiatal 
hernia.  The Veteran has contended that he was treated during his 
first period of active service for a hiatal hernia and was 
hospitalized at a private hospital in Woodbridge, Virginia, for 
treatment of his hernia around the same time.  As noted 
elsewhere, the Veteran failed to provide a signed medical records 
release form so that the records from his alleged private 
hospital stay could be obtained by VA.  The Veteran's available 
service treatment records from his first period of active service 
show only that he was normal clinically at his enlistment 
physical examination in June 1974.  There are no service 
treatment records showing that the Veteran complained of or was 
treated for a hiatal hernia at any time during his first period 
of active service.  

The Board acknowledges that the Veteran's post-service VA and 
private treatment records show that he has been treated for a 
hiatal hernia since his service separation in October 1976 at the 
end of his first period of active service.  It appears that, 
following service separation in October 1976, the Veteran first 
was treated for a hiatal hernia in January 2001, or almost 
25 years later, when a private upper gastrointestinal series 
showed a small intermittent sliding hiatal hernia.  See Maxson, 
230 F.3d at 1333.  An unsigned "Doctor's Statement" included in 
the Veteran's claims file shows that he was treated by a private 
physician between January and March 2001 for a hiatal hernia.  On 
private outpatient treatment in April 2001, it was noted that the 
Veteran recently had undergone esophagogastroduodenoscopy (EGD) 
and colonoscopy which had shown no serious pathological lesions.  
Physical examination showed a soft abdomen.  The impressions 
included hiatal hernia.  Following VA examination in July 2003, 
the diagnoses included symptoms of hiatus hernia with 
gastroesophageal reflux disease (GERD), controlled with 
medication.  The Board finds it significant that the Veteran did 
not report any in-service history of a hiatal hernia to any of 
these examiners who have treated him several decades after his 
service separation for this complaint.  None of the Veteran's 
post-service VA and private treating physicians have related to 
the Veteran's hiatal hernia to active service.  The Veteran also 
has not identified or submitted any evidence showing that his 
current hiatal hernia, which appears to be controlled on 
medication, is related to active service.  Thus, the Board finds 
that service connection for a hiatal hernia is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran is competent to testify as to what he experienced 
during active service.  As noted above, however, the Board has 
found the Veteran's lay statements and Board hearing testimony 
concerning his alleged in-service history less than credible 
because they are not supported by the contemporaneous medical 
evidence of record.  The Veteran also has not shown that he has 
the expertise required to diagnose any of his claimed 
disabilities.  Nor is the Veteran competent to offer an opinion 
regarding any causal relationship between any of his claimed 
disabilities and active service.  Again, there is no 
documentation of any findings with respect to any of his claimed 
disabilities in service.  There also is no documentation of a 
valid diagnosis of PTSD in the claims file, despite the recent 
change in the regulations.  Nor is there any competent medical 
evidence relating either the Veteran's hypertension or his hiatal 
hernia to active service.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed by 
the medical evidence of record showing no PTSD and no nexus 
between hypertension or a hiatal hernia and active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the 
previously denied claims of service connection for  bilateral 
wrist disabilities with arthritis, bilateral elbow arthritis, a 
low back disability, a left hand and finger disability with 
arthritis, 
bilateral ankle disabilities with arthritis, bilateral foot 
disabilities, bilateral knee disabilities with arthritis, and for 
a blood disorder are not reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a hiatal hernia is denied.


REMAND

The Veteran essentially contends that he incurred his current 
acquired psychiatric disability, to include generalized anxiety 
disorder, as a result of active service.  As noted above, the 
Board has found that service connection is not warranted for PTSD 
because the medical evidence does not show that the Veteran's 
psychiatric symptomatology meets the DSM-IV diagnostic criteria 
for PTSD.  The medical evidence also shows that the Veteran has 
been diagnosed as having an acquired psychiatric disability other 
than PTSD.  Specifically, the Board notes that, following the 
Veteran's most recent VA psychiatric examination in February 
2009, he was diagnosed as having mild anxiety disorder, not 
otherwise specified (mixed anxiety and depression).  
Unfortunately, the VA examiner was not asked to provide an 
opinion as to whether the Veteran's acquired psychiatric 
disability other than PTSD is related to active service.  In 
light of the Court's recent decision in Clemons, the claim of 
service connection for an acquired psychiatric disability other 
than PTSD, to include generalized anxiety disorder, is remanded.  
The Board finds that, on remand, the VA examiner who conducted 
the February 2009 VA examination should be contacted and asked to 
provide an addendum to this examination report which addresses 
the contended causal relationship between the Veteran's current 
acquired psychiatric disability other than PTSD and active 
service.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
claim of service connection for an 
acquired psychiatric disability other than 
PTSD, to include generalized anxiety 
disorder.  A copy of the notice letter 
should be included in the claims file.

2.  Contact the VA Medical Center in 
Birmingham, Alabama, and ask the VA 
examiner who conducted the Veteran's 
February 3, 2009, examination to provide 
an addendum to this examination report.  
The claims file should be provider to 
the examiner for review.  In her 
addendum to the February 3, 2009, 
examination report, after reviewing the 
claims file, the VA examiner should be 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
acquired psychiatric disability other than 
PTSD, to include generalized anxiety 
disorder, is related to active service.  A 
complete rationale is required for any 
opinion(s) expressed.  If such opinion 
cannot be provided, then the examiner must 
explain why in the addendum to her 
February 3, 2009, examination report.

3.  If, and only if, the VA examiner who 
conducted the Veteran's February 3, 2009, 
examination is not available, then 
schedule the Veteran for an updated VA 
examination(s) which addresses the 
contended causal relationship between an 
acquired psychiatric disability other than 
PTSD, to include generalized anxiety 
disorder, and active service.  The claims 
file should be provided to the 
examiner(s) for review.  Based on the 
results of the Veteran's physical 
examination and a review of the claims 
file, the examiner(s) is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the Veteran's acquired 
psychiatric disability other than PTSD, to 
include generalized anxiety disorder, is 
related to active service.  A complete 
rationale is required for any opinion(s) 
expressed.  If such opinion cannot be 
provided, then the examiner must explain 
why in his or her examination report.

4.  Thereafter, readjudicate the Veteran's 
claim of service connection for an 
acquired psychiatric disability other than 
PTSD, to include generalized anxiety 
disorder.  If the benefits sought on 
appeal remains denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


